Citation Nr: 0813282	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chest pains; and if 
so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by blood in the stool; and if so, whether the 
claim may be granted.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis prior to February 23, 2004 and entitlement to 
an evaluation in excess of 40 percent for lumbar myositis 
with resulting lumbar spine degenerative and herniated 
nucleus pulposus and discogenic disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement syndrome with subacromial bursitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease at T11-T12.

6.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral pain syndrome and patellar 
tendonitis.

7.  Entitlement to an evaluation in excess of 10 percent for 
left plantar fasciitis, Achilles tendonitis and history of 
left ankle fracture.

8.  Entitlement to an evaluation in excess of 10 percent for 
right plantar fasciitis and Achilles tendonitis.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for chest 
pains and a claim for service connection for a disability 
manifested by blood in the stool, and entitlement to an 
increased evaluations for lumbar myositis with resulting 
lumbar spine degenerative and herniated nucleus pulposus and 
discogenic disease, left shoulder impingement syndrome with 
subacromial bursitis, and degenerative joint disease at T11-
T12 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left patellofemoral pain 
syndrome and patellar tendonitis is manifested by subjective 
complaints of radiating pain and objective evidence of 
flexion limited to 120 degrees, mild weakness, and 
crepitation; it is not manifested by instability.

2. The veteran's service-connected left foot disability 
(plantar fasciitis, Achilles tendonitis and history of left 
ankle fracture) is manifested by tenderness and pain 
requiring the use of multiple injection therapies, orthopedic 
shoes, and orthotic inserts.

3. The veteran's service-connected right foot disability 
(plantar fasciitis and Achilles tendonitis) is manifested by 
tenderness and pain requiring the use of multiple injection 
therapies, orthopedic shoes, and orthotic inserts.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee patellofemoral pain syndrome and patellar 
tendonitis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260-5257 (2007).

2.  The criteria for an evaluation of 20 percent, but no 
higher, for left plantar fasciitis, Achilles tendonitis and 
history of left ankle fracture have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5271 and 5284 (2007).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for right plantar fasciitis and Achilles tendonitis 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271 and 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in September 2003 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazques-Flores v. Peake, 22 Vet.App. 37 (2008).

The September 2003 letter advised the veteran that to 
establish entitlement to an increased evaluation for service-
connected disabilities, the evidence must show that that the 
condition had gotten worse.  The March 2006 letter advised 
the veteran of how VA determines disability ratings and 
effective dates and specifically noted that VA considers the 
nature and symptoms of a condition, the severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in October 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2003. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left knee and 
feet disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The October 2003 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  In addition, 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a.	Left knee

The veteran's service-connected left disability has been 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5257.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  See 38 C.F.R. § 4.27

Diagnostic Code 5260 refers to limitation of flexion of a leg 
(knee) and provides a zero percent disability rating when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 refers to rating other impairment of the 
knee and provides a 10 percent evaluation for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent evaluation for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The evidence, including VA treatment records dated from 
August 2002 to November 2006, reflects that the veteran has 
limited and painful motion of the left knee.  The Board has 
carefully considered the evidence that the veteran has 
functional impairment in his left knee that interferes with 
his ability to stand, walk, or run for extended periods of 
time. 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59  At the 
October 2003 VA examination, the veteran reported that he 
could not run, walk as an exercise, or play billiards or 
basketball.

At the October 2003 2002 VA examination, the veteran 
complained of constant left knee lateral aspect pain with 
radiation to the posterior aspect.  Physical examination 
demonstrated flexion to 120 degrees and full extension with 
pain throughout movement and additional functional impairment 
due to pain.  There was no objective evidence of edema, 
effusion, instability, redness, heat, abnormal movement or 
guarding of movement of the left knee.  There was no 
tenderness to palpation.  There was mild weakness of left 
knee extensor muscle quadriceps with mild weakness graded 
4/5.  There was a positive patella grinding test and 
crepitation on the left knee. 

As there is no objective evidence of recurrent subluxation or 
lateral instability, neither a separate rating nor a 
disability rating in excess of 10 percent is warranted under 
Diagnostic Code 5257.

At its worst, physical examination of the right knee 
demonstrated full extension and flexion from zero to 120 
degrees.  Pursuant to Diagnostic Code 5261, a 20 percent 
rating is warranted for extension limited to 15 degrees.  
Thus, neither a disability rating in excess of 10 percent nor 
a separate rating is warranted under Diagnostic Code 5260 or 
Diagnostic Code 5261.  
  
As there is no objective evidence of additional functional 
loss of motion to 30 degrees of flexion or 15 degrees of 
extension, the Board finds that any functional impairment due 
to pain is adequately compensated by the 10 percent rating 
currently assigned for the left knee. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's left knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, Diagnostic Code 5258 
requires dislocated semilunar cartilage, Diagnostic Code 5262 
requires impairment of the tibia and fibula, and Diagnostic 
Code 5263 requires genu recurvatum, all clearly not present 
in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's left knee disability 
does not suggest that he has sufficient symptoms so as to 
warrant an evaluation in excess of 10 percent.

b.	Feet

The veteran's service-connected foot disabilities (left 
plantar fasciitis, Achilles tendonitis, and history of left 
ankle fracture and right plantar fasciitis and Achilles 
tendonitis) have each been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5071.  The 
veteran's foot disabilities do not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the veteran's service-
connected foot disabilities are rated according to the 
analogous condition of limited motion of the ankle under 
Diagnostic Code 5271.

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation. A 20 
percent rating requires marked limitation of motion, and is 
the maximum rating under this diagnostic code. 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II.

Alternatively, the veteran's foot disabilities could be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as a 
foot injury.  Moderate residuals of foot injuries warrant a 
10 percent evaluation.  A 20 percent rating requires 
moderately severe residuals.  Severe residuals of foot 
injuries warrant a 30 percent evaluation.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The evidence, including VA treatment records dated from 
August 2002 to April 2006, reflects that the veteran has 
persistent pain and numbness in his feet, and limited and 
painful motion.  The Board has carefully considered the 
evidence that the veteran has functional impairment in both 
feet from pain that interferes with his ability to stand or 
walk during extended periods of time. 38 C.F.R. §§ 4.10, 
4.40, 4.41, 4.44, 4.45, 4.59  In a letter dated in August 
2006, Dr. Z.V.R. noted that the veteran stated that he could 
only walk or stand for five minutes and then stop due to the 
severe discomfort of the bottom of both feet.  In addition, 
at the October 2003 VA examination, the veteran reported that 
he could not run, walk as an exercise, or play billiards or 
basketball.

At the October 2003 VA examination, the veteran reported that 
he was using orthopedic corrective shoes with good pain 
control.  Physical examination demonstrated dorsiflexion of 
each ankle to 10 degrees and plantar flexion to 35 degrees 
with painful motion on all foot movements, additional 
functional impairment due to pain, and tenderness with 
dorsiflexion of each ankle.  

A letter dated in August 2006 authored by Dr. Z.V.R. noted 
that upon evaluation, severe tenderness upon palpation of the 
plantar fascia of both feet and moderate to severe tenderness 
upon range of motion of both ankles.  Dr. Z.V.R. also stated 
that the veteran had been treated with multiple injection 
therapies, orthopedic shoes with insoles with not much 
improvement and that it was recommended that he stay off both 
feet as much as possible, use cushion shoe gear and take the 
medications prescribed.  

Taking such evidence into account, and considering functional 
loss due to pain and other factors, pursuant to 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the plantar fasciitis of each foot more nearly approximates 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5284 as moderately severe residuals of foot injury.  
Accordingly, an increased rating to 20 percent for each foot 
is warranted. 

That being said, while the veteran's symptoms exceed the 10 
percent rating, they do not approach the severity 
contemplated for the 30 percent rating.  There is no evidence 
of ankylosis, marked deformity, or severe residuals to 
warrant a disability rating for each foot in excess of 20 
percent under any diagnostic code.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral pain syndrome and patellar tendonitis is 
denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for left plantar fasciitis, Achilles tendonitis and history 
of left ankle fracture is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 20 percent, but no higher, 
for right plantar fasciitis and Achilles tendonitis subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

With respect to issues of whether new and material evidence 
has been submitted to reopen claims of entitlement to service 
connection for chest pains and blood in stool, the Board must 
address the VCAA, which, as noted above, imposes obligations 
on VA in terms of its duties to notify and assist claimants.  
A review of the claims file reveals that the veteran has not 
been properly notified of what evidence is needed to reopen 
his claim.  

In a decision dated in September 2002, the RO denied the 
veteran's claims for service connection for chest pain and 
blood in stools.  The veteran did not appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  Thus, the September 2002 decision is final.  

The veteran's application to reopen his claim of service 
connection for chest pain and blood in stool was received in 
August 14, 2003.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2004 rating decision, the RO 
appears to have reopened the veteran's claims but denied them 
on the merits.  On appeal, however, the Board must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Similarly, with respect to the issues of entitlement to an 
increased evaluations for lumbar myositis with resulting 
lumbar spine degenerative and herniated nucleus pulposus and 
discogenic disease, left shoulder impingement syndrome with 
subacromial bursitis, and degenerative joint disease at T11-
T12, a review of the claims file reveals that the veteran has 
not been properly notified of the provisions of the VCAA.  

In the recent decision in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008), the U.S. Court of Appeals for Veteran 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board notes that the veteran's lumbar spine disability, 
left shoulder disability, and thoracic spine disability are 
evaluated under diagnostic codes that contains criteria not 
necessarily satisfied by him demonstrating a noticeable 
worsening.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

Finally, the veteran receives routine treatment at the VA 
Medical Center in San Juan and the Outpatient Treatment 
Center in Ponce.  While this case is in remand status, the RO 
should obtain all records of current treatment.  In reviewing 
the VA records in the file, the Board notes no records were 
obtained since November 2006.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Kent v. Nicholson, 20 
Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.

With respect to the increased rating 
claims, the veteran should be notified 
that, to substantiate a claim, the 
veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disabilities are rated (General 
Rating Formula for Diseases and injuries 
of the Spine, and Diagnostic Code 5201) 
as well as examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

2.  All VA treatment records pertaining 
to treatment from December 2006 to the 
present from the VA medical center in San 
Juan and from the Outpatient Treatment 
Center in Ponce should be obtained.  All 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.
   
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


